Citation Nr: 0600975	
Decision Date: 01/12/06    Archive Date: 01/19/06

DOCKET NO.  04-39 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for chronic hernia 
repair residuals claimed as the result of Agent Orange 
exposure.  

2.  Entitlement to service connection for chronic bilateral 
carpal tunnel syndrome claimed as the result of Agent Orange 
exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had certified active service from September 1960 
to January 1965 and additional active duty with the Air Force 
Reserve.  The veteran served in the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Cleveland, Ohio, Regional Office which denied service 
connection for chronic bilateral hearing loss disability, 
chronic tinnitus, a chronic hernia disorder, and chronic 
bilateral carpal tunnel syndrome.  In August 2004, the St. 
Paul, Minnesota, Regional Office (RO) granted service 
connection for chronic bilateral hearing loss disability and 
chronic tinnitus.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

The veteran asserts that the claimed disorders were incurred 
during his extensive active duty with the Air Force Reserve 
between 1980 and 2001 or, in the alternative, as the result 
of his presumed Agent Orange exposure while in the Republic 
of Vietnam.  An undated written statement from the veteran 
received in March 2005 states that his AF Form 526 shows 
extensive active duty for the years 1980 through 2001.  

The Board observes that the veteran's periods of active duty, 
active duty for training, and inactive duty for training with 
the Air Force Reserve have not been verified.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that where evidence in support of the veteran's claim may be 
in his service record or other governmental records, the VA 
has the duty to obtain such records in order to fully develop 
the facts relevant to the claim.  Murphy v. Derwinski, 1 Vet. 
App. 78, 82 (1991).  

The veteran has not been afforded a VA examination for 
compensation purposes which encompassed his post-operative 
hernia residuals and bilateral carpal tunnel syndrome.  The 
VA's statutory duty to assist the veteran includes the duty 
to conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

Accordingly, this case is REMANDED for the following action:

1.  Contact the veteran and request that 
he provide information as to all 
treatment of his chronic hernia repair 
residuals and chronic bilateral carpal 
tunnel syndrome including the names and 
addresses of all health care providers.  
Upon receipt of the requested information 
and the appropriate releases, the RO 
should contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran for incorporation into the 
record.  

2.  Contact the National Personnel Record 
Center and/or the appropriate service 
entity and request that (1) it verify the 
veteran's periods of active duty, active 
duty for training, and inactive duty for 
training, if any, with the Air Force 
Reserve and (2) forward all available 
service medical records associated with 
such duty for incorporation into the 
record.  

3.  Then schedule the veteran for VA 
examination for compensation purposes in 
order to determine the current nature and 
severity of his chronic hernia repair 
residuals and chronic bilateral carpal 
tunnel syndrome.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  

The examiner or examiners should advance 
an opinion as to the following questions:  

a.  Is it more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that any identified chronic hernia 
disability had its onset during the 
veteran's periods of active service, 
active duty, or active duty for 
training; is etiologically related 
to the veteran's presumed Agent 
Orange exposure; or is in any other 
way causally related to such service 
or duty.  

b.  Is it more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that the veteran's bilateral carpal 
tunnel syndrome had its onset during 
the veteran's periods of active 
service, active duty, or active duty 
for training; is etiologically 
related to the veteran's presumed 
Agent Orange exposure; or is in any 
other way causally related to such 
service or duty.  

Send the claims folder to the examiner or 
examiners for review of pertinent 
documents therein.  The examination 
report should specifically state that 
such a review was conducted.  

4.  Then readjudicate the veteran's 
entitlement to service connection for 
both chronic hernia repair residuals and 
chronic bilateral carpal tunnel syndrome.  
If the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the applications, to include a 
summary of the evidence and applicable 
law and regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 

